Citation Nr: 1329567	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel




INTRODUCTION

The Veteran had active service from July 1963 to June 1967.  
The Appellant is the Veteran's adult daughter. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2010 rating decision by 
the Department of Veterans Affairs (VA) Regional Processing 
Office in Buffalo, New York, which denied a claim for 
benefits under the Dependents' Educational Assistance (DEA) 
program.  The Appellant submitted a Notice of Disagreement 
(NOD) in October 2010; a Statement of the Case (SOC) was 
issued in December 2010; and in January 2011, the Veteran 
submitted a timely VA Form 9 (substantive appeal).  
Jurisdiction of the appeal was subsequently transferred to 
the Regional Office (RO) in Newark, New Jersey.  

The Appellant testified before the undersigned Veterans Law 
Judge in June 2011.  A transcript of that proceeding has 
been associated with the claims file. 

Subsequent to the June 2011 hearing, the Appellant submitted 
additional evidence without a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2012). However, as 
none of this evidence is pertinent to the claim, remand for 
RO consideration of this evidence is not necessary. See id. 
at (c).  Specifically, evidence is not pertinent if it does 
not relate to or have a bearing on the appellate issue. Id.  
The evidence submitted without waiver includes a September 
2011 statement from the Appellant to her congressman, in 
which she reiterates arguments previously asserted in other 
statements/testimony of record.  In addition to the 
September 2011 statement, the Appellant also submitted and a 
copy of a letter from the Congressman to the Board and 
copies of her diploma and her official academic record.  
Neither of these documents have any bearing on the 
Appellant's claim for DEA benefits. 

The Veteran also has a Virtual VA paperless claims file, 
which is a highly secured electronic repository that is used 
to store and review documents involved in the claims 
process.  The Board has reviewed the contents of the 
paperless file, and there are currently no pertinent records 
that are not also in the paper claims file.


FINDINGS OF FACT

1. In a December 2007 rating decision, the RO granted the 
Veteran's claim for individual unemployability (TDIU), 
effective May 31, 2006.  

2. The December 2007 decision also established basic 
eligibility for DEA benefits for eligible dependents, as of 
May 31, 2006, based on the finding that the Veteran's 
service-connected disabilities were totally and permanently 
disabling in nature. 

3. In September 2010, the Appellant, who is the Veteran's 
adult daughter, filed a claim for DEA benefits under Chapter 
35.

4. The Appellant was born in September 1974. 

5. The Appellant reached her 26th birthday prior to the 
effective date of the finding of permanent total disability 
for the Veteran.  She is not a proper claimant under the 
statutory and regulatory provisions pertaining to VA DEA 
benefits.


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, 
Title 38, United States Code, for the Appellant beyond her 
26th birthday have not been met. 38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 
, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The statutory and regulatory provisions, pertaining to VA's 
duty to notify and to assist, do not apply to a claim if 
resolution of the claim is based on statutory interpretation 
and the facts are not in dispute.  As the analysis will 
show, the outcome of this appeal turns on the fact that the 
Appellant was born in September 1974; therefore, she is not 
entitled to the benefits sought as a matter of law. Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 
	
Analysis of Eligibility for DEA Benefits

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a Veteran 
who has a total and permanent disability rating from a 
service-connected disability. 38 U.S.C.A. § 3501(a)(1)(A) ; 
38 C.F.R. § 21.3021. 

Eligibility for Chapter 35 benefits further requires that 
the appellant must not reach her 26th birthday on or before 
the effective date of a finding of permanent and total 
service-connected disability. 38 C.F.R. § 21.3040(c).  Under 
38 C.F.R. § 21.3041, the basic beginning date of eligibility 
for educational assistance is normally the date the child 
reaches age 18, or the date of the child's completion of 
secondary schooling, whichever occurs first. 38 C.F.R. § 
21.3041(a) (2012).  The basic ending date for educational 
assistance is the date of the child's 26th birthday, or the 
date the Veteran is no longer permanently and totally 
disabled. 38 C.F.R. § 21.3041(a) (2012). 

If the effective date of the permanent and total rating is 
before the child's 18th birthday, and the date of 
notification to the Veteran occurs after the child's 18th 
birthday but before the child's 26th birthday, the child may 
elect the beginning date of his or her period of 
eligibility.  If the child elects a beginning date that is 
before his or her 18th birthday, the period of eligibility 
ends the earlier of the date that the Veteran is no longer 
rated permanently and totally disabled, or the date of the 
child's 26th birthday.  If the child elects a beginning date 
after his or her 18th birthday, the period of eligibility 
ends the earlier of the date the Veteran is no longer rated 
permanently and totally disabled or 8 years after the 
beginning date the child elects. 38 C.F.R. § 
21.3041(a)(2)(i) (2012).  

If the effective date of the permanent and total rating 
occurs after the child's 18th birthday but before the 
child's 26th birthday, the child may elect the beginning 
date of his or her period of eligibility. The period of 
eligibility ends the earlier of the date the Veteran is no 
longer rated permanently and totally disabled, or 8 years 
after the beginning date the child elects. 38 C.F.R. § 
21.3041(a)(2)(ii) (2012).

In the instant case, the Appellant is the daughter of the 
Veteran.  She was born in September 1974.  

By way of history, the Veteran submitted a VA Form 21-8940 
(Individual Unemployability Claim Application, or TDIU) on 
May 31, 2006.  In December 2006, the RO denied the Veteran's 
claim for TDIU; he submitted an NOD in February 2007.  In a 
December 2007 rating decision, the RO revised the prior 
decision and granted TDIU (based upon service-connected 
headache and back disorders), effective May 31, 2006.  The 
December 2007 decision also established basic eligibility 
for DEA benefits for eligible dependents, based on the 
finding that the Veteran's service-connected disabilities 
were totally and permanently disabling in nature. 

In September 2010, at the age of 35, the Appellant filed a 
claim for eligibility for DEA benefits.  In a September 2010 
decision, the RO denied eligibility for DEA benefits, noting 
that the effective date of the Veteran's permanent and total 
disability was May 31, 2006, i.e., well after the 
Appellant's 26th birthday.  The Appellant appealed that 
determination. 

In a November 2010 statement, the Appellant acknowledged 
that her father (the Veteran) was "not 100 percent disabled" 
at the time of her 26th birthday, but nonetheless asked that 
VA consider her claim "based on my father's time of 100% 
disability and not the average age of 26."  On the November 
2011 VA Form 9, the Appellant asserted that the denial of 
DEA benefits should be "corrected" due to her father's "late 
approval of being 100 percent disabled."  Likewise, at the 
June 2011 hearing, the Appellant and Veteran stated that the 
laws addressing eligibility for DEA benefits should be 
changed to reflect the date of total and permanent 
disability, irrespective of the dependent's age.  They also 
testified that the Appellant had suspended pursuing her 
higher education for various periods of time in order to 
assist her father with his medical issues, but also 
acknowledged that the Veteran was gainfully employed up 
until 2003. 

In essence, the Appellant maintains that she should have 
been eligible for DEA benefits beginning with the date upon 
which her father was deemed permanently and totally disabled 
(i.e., May 2006), irrespective of the fact that she was over 
the age of 26 at that time. See also September 2011 
Statement from Appellant. 

However, as noted above, eligibility for Chapter 35 benefits 
requires that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent 
and total service-connected disability. (Emphasis added). 
See  38 C.F.R. § 21.3040(c).  In addition, the other 
pertinent regulation in this matter clearly states that the 
ending date for eligibility for DEA benefits is generally 
either the dependent child's 26th birthday or the date that 
the Veteran is no longer permanently disabled.  Thus, in the 
instant case, as the Veteran's permanently disability rating 
was not revoked, the general ending date applicable to the 
Appellant would be her 26th birthday.  Again, that birthday 
occurred in September 2000, many years prior to the December 
2007 rating decision that granted a permanent and total 
rating and the assigned effective date of May 31, 2006. 

As noted above, there are some exceptions to the ending date 
requirement. However, none of these exceptions apply to a 
dependent child who is 26 years old or older at the time 
that the finding of the Veteran's total and permanent 
disability goes into effect.  In this case, the record 
clearly shows that the rating went into effect in May 2006, 
nearly six years after the Appellant had turned 26 years old 
in September 2000.  Consequently, none of the aforementioned 
exceptions apply to her.  Accordingly, she is not eligible 
for DEA benefits.

The Board sympathizes with the Appellant's financial 
challenges and her strong motivation to further her 
education.  However, it is bound by the applicable law and 
regulations.  As this applicable authority does not allow 
for eligibility for DEA benefits for a Veteran's child who 
was already over the age of 26 at the time that the Veteran 
became totally and permanently disabled, there is no legal 
basis for granting such benefits to the Appellant.  In cases 
such as this where the law is dispositive, the claim must be 
denied due to a lack of legal merit. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).





ORDER


Basic eligibility for DEA benefits under Chapter 35, Title 
38, Unite States Code, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


